MEMORANDUM DECISION
                                                                  FILED
Pursuant to Ind. Appellate Rule 65(D), this                  Apr 19 2017, 10:43 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the                CLERK
                                                              Indiana Supreme Court
purpose of establishing the defense of res judicata,             Court of Appeals
                                                                   and Tax Court
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
Randy M. Fisher                                        Curtis T. Hill, Jr.
Deputy Public Defender                                 Attorney General of Indiana
Leonard, Hammond, Thoma & Terrill
                                                       Chandra K. Hein
Fort Wayne, Indiana
                                                       Deputy Attorney General
                                                       Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Carlos D. Staten,                                          April 19, 2017

Appellant-Defendant,                                       Court of Appeals Case No.
                                                           02A03-1611-CR-2612

        v.                                                 Appeal from the Allen Superior
                                                           Court
State of Indiana,                                          The Honorable John F. Surbeck,
                                                           Judge
Appellee-Plaintiff.
                                                           Trial Court Cause No.
                                                           02D06-1605-F2-11




Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 02A03-1611-CR-2612 | April 19, 2017       Page 1 of 7
                                          Case Summary
[1]   Appellant-Defendant Carlos D. Staten and Danette Sanchez began dating in

      2014 and had one child together, but by April of 2016 were no longer in a

      relationship. On the morning of April 10, 2016, Sanchez was in her home

      when Staten entered, locked the door, and confronted her about talking to

      somebody on her telephone. Staten punched Sanchez in the face with his fist

      several times, eventually knocking her to the ground, and continued to punch

      her as he sat on her back. Staten also punched Sanchez seven to ten times in

      the face as he sat on her chest and pinned her arms down with his knees. At

      some point, Staten kicked Sanchez in the face, breaking one of her teeth.

      Sanchez eventually shot a gun in Staten’s direction, causing him to flee.


[2]   Following a jury trial, Staten was found guilty of several charges and eventually

      sentenced for Level 5 felony battery and for being a habitual offender. Staten

      contends that Appellee-Plaintiff the State of Indiana (“the State”) failed to

      produce evidence sufficient to sustain his conviction or to rebut his claim of self-

      defense. Because we disagree, we affirm.



                            Facts and Procedural History
[3]   Staten and Sanchez began dating in 2014 and had one child together, but by

      April of 2016 were no longer involved. On April 10, 2016, at approximately

      10:40 a.m., Sanchez was allowing her car to warm up outside her Fort Wayne

      home when Staten came from the rear of the home, locked the front door, and


      Court of Appeals of Indiana | Memorandum Decision 02A03-1611-CR-2612 | April 19, 2017   Page 2 of 7
      said, “[b]****, let me see your phone. I know you’re talking to somebody.” Tr.

      p. 62. When Sanchez told Staten that she was “not about to do this with him

      right now[,]” he jumped on her and began to hit her in the face with his fist. Tr.

      p. 62. Staten punched Sanchez in the face “[t]oo many [times] to count[,]” and

      when she was knocked to the ground, sat on her back while examining her

      telephone and continuing to punch her. Tr. p. 63.


[4]   Apparently after seeing a picture sent to Sanchez by a male friend, Staten told

      her to get up and then “body slam[med]” her on her son’s swing. Tr. p. 64.

      Sanchez was now on her back, and Staten sat on her chest, held her arms down

      with his knees, and continued to punch her in the face seven to ten times.

      Staten told Sanchez to crawl into the bedroom, and, when she began to crawl

      on her hands and knees, kicked her back down to the floor. Sanchez “kind of

      like army crawled” into the bedroom. Tr. p. 65. When Sanchez asked Staten

      to stop and told him that she loved him, he said that she did not love him,

      grabbed her by the hair, and kicked her in the mouth, breaking off more than

      half of one tooth. Staten briefly left the bedroom, giving Sanchez the

      opportunity to retrieve a gun that was under the pillows. When Staten

      returned, Sanchez fired once in Staten’s direction, and he fled. Sanchez

      sustained a quarter-inch laceration on her lower lip that did not heal for a

      month; was unable to see out of her right eye for several weeks; and had bruises

      on her arms, ears, and head. Staten kicked out one of Sanchez’s front teeth,

      which could not be fixed at the hospital. Staten’s beating of Sanchez caused her




      Court of Appeals of Indiana | Memorandum Decision 02A03-1611-CR-2612 | April 19, 2017   Page 3 of 7
      pain of between eight and nine on a scale from one to ten, with ten being the

      highest.


[5]   On May 10, 2016, the State charged Staten with Level 2 felony burglary, Level

      3 felony criminal confinement, Level 5 felony battery, Level 6 felony domestic

      battery, Level 6 felony intimidation, and Class A misdemeanor interference

      with the reporting of a crime. On June 15, 2016, the State amended the

      charging information to include a habitual offender enhancement. On

      September 19, 2016, the State dismissed the burglary charge. On October 5,

      2016, following jury trial, the jury found Staten guilty of battery, domestic

      battery, and intimidation and found him to be a habitual offender. On

      November 4, 2016, the trial court sentenced Staten to five years of

      incarceration, with two suspended to probation, and enhanced his sentence by

      six years due to his habitual offender status. The trial court vacated Staten’s

      convictions for domestic battery and intimidation.



                                 Discussion and Decision
                               I. Sufficiency of the Evidence
[6]   Staten contends that the State failed to produce sufficient evidence to sustain his

      conviction for Level 5 felony battery. When reviewing the sufficiency of the

      evidence, we neither weigh the evidence nor resolve questions of credibility.

      Jordan v. State, 656 N.E.2d 816, 817 (Ind. 1995). We look only to the evidence

      of probative value and the reasonable inferences to be drawn therefrom which

      support the verdict. Id. If from that viewpoint there is evidence of probative
      Court of Appeals of Indiana | Memorandum Decision 02A03-1611-CR-2612 | April 19, 2017   Page 4 of 7
      value from which a reasonable trier of fact could conclude that the defendant

      was guilty beyond a reasonable doubt, we will affirm the conviction. Spangler v.

      State, 607 N.E.2d 720, 724 (Ind. 1993).


[7]   In order to convict Staten of Level 5 felony battery on Sanchez, the State was

      required to establish that he “knowingly or intentionally … touche[d her] in a

      rude, insolent, or angry manner [when t]he offense results in serious bodily

      injury” to Sanchez. Ind. Code § 35-42-2-1(c), -1(g)(1). In challenging his

      conviction, Staten argues that the central evidence presented at trial was

      unreliable and insufficient to support his convictions.


[8]   Staten points to many alleged inconsistencies in Sanchez’s testimony and

      suggests several other possible scenarios that he claims are consistent with the

      physical evidence. Sanchez testified unequivocally that Staten was the person

      who caused her rather extensive injuries by beating her with his fist and kicking

      her. The jury was entitled to credit Sanchez’s testimony, and it did so. It is

      well-settled that a criminal conviction may rest upon the testimony of a single

      witness, even if uncorroborated. See, e.g., Slaughter v. State, 531 N.E.2d 185, 186

      (Ind. 1988) (“A conviction may be sustained on the uncorroborated testimony

      of a single witness.”). Staten’s argument is nothing more than an invitation to

      reweigh the evidence, which we will not do.


                                           II. Self-Defense
[9]   Staten also argues that the State failed to sufficiently rebut his claim of self-

      defense. A valid claim of self-defense is legal justification for an otherwise

      Court of Appeals of Indiana | Memorandum Decision 02A03-1611-CR-2612 | April 19, 2017   Page 5 of 7
       criminal act. Birdsong v. State, 685 N.E.2d 42, 45 (Ind. 1997). The defense is

       defined in Indiana Code Section 35-41-3-2(c): “A person is justified in using

       reasonable force against another person to protect the person or a third person

       from what the person reasonably believes to be the imminent use of unlawful

       force.”


[10]   When a person raises a claim of self-defense, he is required to show three facts:

       (1) he was in a place where he had a right to be; (2) he acted without fault; and

       (3) he had a reasonable fear of death or serious bodily harm. Wallace v. State,

       725 N.E.2d 837, 840 (Ind. 2000). Once a person claims self-defense, the State

       bears the burden of disproving at least one of these elements beyond a

       reasonable doubt. Hood v. State, 877 N.E.2d 492, 497 (Ind. Ct. App. 2007),

       trans. denied. The State may meet this burden by rebutting the defense directly,

       by affirmatively showing the person did not act in self-defense, or by relying

       upon the sufficiency of its evidence in chief. Id. Whether the State has met its

       burden is a question of fact for the factfinder. Id. The trier of fact is not

       precluded from finding that a person used unreasonable force simply because

       the victim was the initial aggressor. Birdsong, 685 N.E.2d at 45.


[11]   If a person is convicted despite his claim of self-defense, we will reverse only if

       no reasonable person could say that self-defense was negated by the State

       beyond a reasonable doubt. Wilson v. State, 770 N.E.2d 799, 800-01 (Ind. 2002).

       The standard on appellate review of a challenge to the sufficiency of evidence to

       rebut a claim of self-defense is the same as the standard for any sufficiency of

       the evidence claim. Id. at 801. We neither reweigh the evidence nor judge the

       Court of Appeals of Indiana | Memorandum Decision 02A03-1611-CR-2612 | April 19, 2017   Page 6 of 7
       credibility of witnesses. Id. If there is sufficient evidence of probative value to

       support the conclusion of the trier of fact, the verdict will not be disturbed. Id.


[12]   Staten suggests that the only reasonable interpretation of the evidence is that

       Sanchez pulled her gun on him at the beginning of the altercation and that any

       injuries he inflicted upon her were in self-defense. We disagree, to say the least.

       As mentioned, the jury was entitled to believe Sanchez’s testimony that Staten

       was the initial aggressor, and it did. As with Staten’s previous argument, this

       claim is nothing more than an invitation to reweigh the evidence, which we will

       not do.


[13]   We affirm the judgment of the trial court.


       Najam, J., and Riley, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 02A03-1611-CR-2612 | April 19, 2017   Page 7 of 7